Title: Mercy Otis Warren to Abigail Adams, 28 January 1775
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth January 28 1775
     
     I think myself Doubly obligated to my amiable Friend that she has for once Layed aside that Cerimonious Demand of a Letter in Return for Every Line she favours me with.
     Your Last I perceive was wrote with a heart trembling with the Laudable feelings of Humanity Least your suffering Country should be driven to Extreemities, and its Inocent inhabitants be made the sacrifices to Disappointed Ambition and Avarice, but I will hope yet a Little Longer for a more Favorable termination of the Distresses of America. But we cannot Long Continue in this state of suspence. It is and Ever has been my poor Opinion that justice and Liberty will finally Gain a Compleat Victory over Tyrany. What may be the intervening sufferings of the many individuals, Heaven only knows, and to a superintending providence we must Leave the Decession of the important Contests of the Day, who alone has power to Avert the Evils we fear.
     I am very sensible with you my dear Mrs. Adams that by our Happy Connection with partners of Distinguished Zeal, integrity and Virtue, who would be Marked out as Early Victems to successful Tyrany, we should therby be subjected to peculier Afflictions but Yet we shall never wish them to do anything for our sakes Repugnant to Honour or Conscience. But though we may with a Virtuous Crook be Willing to suffer pain and poverty With them, Rather than they should Deviate from their Noble Principles of Integrity and Honour, yet where Would be our Constancy and Fortitude Without their Assistance to support the Wounded Mind. And Which of us should have the Courage of an Aria or a Portia in a Day of trial like theirs. For myself I dare not Boast, and pray Heaven that Neither Me nor my Friend May be Ever Called to such a Dreadful proof of Magnanimity. I do not mean to die by our own Hand Rather than submit to the Yoke of servitude, and survive the Companions of our Hearts, nor do I think it would have been the Case with Either of those Celebrated Ladies had they Lived in the Days of Christianity, for I think it is a much Greater proof of an Heroic Soul to struggle with the Calamities of Life, and patiently Resign ourselves to the Evils we Cannot Avoid then Cowardly to shrink from the post Alloted us by the Great Director of the Theatre of the Universe, Before we have finished our part in the Drama of Life.
     You have doubtless heard that their is a Detachment from head quarters stationed in the Neighbourhoud of Plimouth. People here are much at a Loss what Can be the Design of this Ridiculous Movment. Most probably to try if they Cannot provoke to some precepitant Measures that may tend to Divide and Distress this Country to a Higher Degree.
     Yours of Jan. the third begins with an instance of Curiosity which I am willing to Cherish. Nay Even to Gratify provided I may be indulged in Return with the sight of Mr. and Mrs. Adams’s Correspondence with the Lady Refered to, for however I may fall short of Mrs. Adams in many Female accomplishments, I believe I must own we are on an Equal footing with Regard to the one quality which the other sex so Generously Consigns over to us, though for no other Reason but because they have the opportunities of indulging their inquisitive Humour to the utmost in the Great school of the World, while we are Confined to the Narrower Circle of Domestic Care. But we have yet one Advantage peculier to ourselves. If the Mental Faculties of the Female are not improved it may be Concealed in the Obscure Retreats of the Bed Chamber or the kitchen which she is not often Necessitated to Leave. Whereas Man is Generally Called out to the full display of his Abilities but how often do they Exhibit the most Mortifying instances of Neglected Opportunities and their Minds appear Not with standing the Advantages of what is Called a Liberal Education, as Barren of Culture and as Void of Every useful acquirement as the most Triffling untutored Girl.
     The Request towards the Close of your Last may perhaps be Complyd with in some Future Day if you Continue to Desire it.
     
     
      With much Affection I subscribe your unfeigned Friend,
      Mercy Warren
     
    